UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011, or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-13374 REALTY INCOME CORPORATION (Exact name of registrant as specified in its charter) Maryland 33-0580106 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 600 La Terraza Boulevard, Escondido, California92025-3873 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (760) 741-2111 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, " "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox There were 126,828,616 shares of common stock outstanding as of April 20, 2011. 1 REALTY INCOME CORPORATION Form 10-Q March 31, 2011 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1: Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements 16 The Company 17 Recent Developments 19 Liquidity and Capital Resources 22 Results of Operations 26 Funds from Operations Available to Common Stockholders (FFO) 32 Adjusted Funds from Operations Available to Common Stockholders (AFFO) 33 Property Portfolio Information 34 Impact of Inflation 40 Impact of Recent Accounting Pronouncements 40 Other Information 40 Item 3: Quantitative and Qualitative Disclosures About Market Risk 40 Item 4: Controls and Procedures 41 PART II.OTHER INFORMATION Item 1A: Risk Factors 42 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 6: Exhibits 42 SIGNATURE 45 2 Table of contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2011 and December 31, 2010 (dollars in thousands, except per share data) ASSETS (unaudited) Real estate, at cost: Land $ $ Buildings and improvements Total real estate, at cost Less accumulated depreciation and amortization ) ) Net real estate held for investment Real estate held for sale, net Net real estate Cash and cash equivalents Accounts receivable, net Goodwill Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Distributions payable $ $ Accounts payable and accrued expenses Other liabilities Line of credit payable Notes payable Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock and paid in capital, par value $1.00 per share, 20,000,000 shares authorized, 13,900,000 shares issued and outstanding in 2011 and 2010 Common stock and paid in capital, par value $1.00 per share, 200,000,000 shares authorized, 126,828,609 and 118,058,988 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Distributions in excess of net income ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. 3 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the three months ended March 31, 2011 and 2010 (dollars in thousands, except per share data) (unaudited) REVENUE Rental $ $ Other Total revenue EXPENSES Depreciation and amortization Interest General and administrative Property Income taxes Total expenses Income from continuing operations Income from discontinued operations: Real estate acquired for resale by Crest Real estate held for investment Total income from discontinued operations Net income Preferred stock cash dividends ) ) Net income available to common stockholders $ $ Amounts available to common stockholders per common share: Income from continuing operations: Basic $ $ Diluted $ $ Net income: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes to consolidated financial statements are an integral part of these statements. 4 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ended March 31, 2011 and 2010 (dollars in thousands)(unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to net income: Depreciation and amortization Income from discontinued operations: Real estate acquired for resale ) ) Real estate held for investment ) ) Provisions for impairment on real estate held for investment Amortization of share-based compensation Cash provided by discontinued operations: Real estate acquired for resale by Crest Real estate held for investment Collection of notes receivable by Crest 36 34 Change in assets and liabilities: Accounts receivable and other assets Accounts payable, accrued expenses and other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sales of investment properties, discontinued operations Funds held in escrow pending property acquisitions ) Restricted escrow deposit for Section 1031 tax-deferred exchange ) Acquisition of and improvements to investment properties ) ) Intangibles acquired in connection with acquisitions of investment properties ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Cash distributions to common stockholders ) ) Cash dividends to preferred stockholders ) ) Borrowings from line of credit Payments under line of credit ) ) Proceeds from common stock offerings, net Debt issuance costs ) Other items ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ For supplemental disclosures, see note 12. The accompanying notes to consolidated financial statements are an integral part of these statements. 5 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (unaudited) 1. Management Statement The consolidated financial statements of Realty Income Corporation ("Realty Income", the "Company", "we", "our" or "us") were prepared from our books and records without audit and include all adjustments (consisting of only normal recurring accruals) necessary to present a fair statement of results for the interim period presented. Certain of the 2010 balances have been reclassified to conform to the 2011 presentation. Readers of this quarterly report should refer to our audited financial statements for the year ended December 31, 2010, which are included in our 2010 Annual Report on Form 10-K, as certain disclosures that would substantially duplicate those contained in the audited financial statements have not been included in this report. At March 31, 2011, we owned 2,519 properties, located in 49 states, containing over 22.5million leasable square feet, along with three properties owned by our wholly-owned taxable REIT subsidiary, Crest Net Lease, Inc., or Crest. Crest was created to buy and sell properties, primarily to individual investors who are involved in tax-deferred exchanges under Section 1031 of the Internal Revenue Code of 1986, as amended, or the Code. 2. Summary of Significant Accounting Policies and Procedures A.The accompanying consolidated financial statements include the accounts of Realty Income, Crest and other entities for which we make operating and financial decisions (i.e., control), after elimination of all material intercompany balances and transactions.All of Realty Income’s subsidiaries are wholly-owned. We have no unconsolidated or off-balance sheet investments in variable interest entities. B.We have elected to be taxed as a real estate investment trust, or REIT, under the Code. We believe we have qualified and continue to qualify as a REIT. Under the REIT operating structure, we are permitted to deduct distributions paid to our stockholders and generally will not be required to pay federal corporate income taxes on such income. Accordingly, no provision has been made for federal income taxes in the accompanying consolidated financial statements, except for federal income taxes of Crest, which are included in discontinued operations. The income taxes recorded on our consolidated statements of income represent amounts paid by Realty Income for city and state income and franchise taxes. C.We recognize an allowance for doubtful accounts relating to accounts receivable for amounts deemed uncollectible. We consider tenant specific issues, such as financial stability and ability to pay rent, when determining collectibility of accounts receivable and appropriate allowances to record.The allowance for doubtful accounts was $1.1 million at March 31, 2011 and December 31, 2010. March 31, December 31, D.Other assets consist of the following (dollars in thousands) at: Value of in-place and above-market leases, net $ $ Notes receivable issued in connection with Crest property sales Deferred bond financing costs, net Prepaid expenses Funds held in escrow pending property acquisitions Restricted escrow deposits for Section 1031 tax-deferred exchanges Credit facility organization costs, net Corporate assets, net of accumulated depreciation and amortization Other items $ $ 6 Table of contents E.Distributions payable consist of the following declared March 31, December 31, distributions (dollars in thousands) at: Common stock distributions $ $ Preferred stock dividends $ $ F.Accounts payable and accrued expenses consist of the March 31, December 31, following (dollars in thousands) at: Bond interest payable $ $ Other items $ $ March 31, December 31, G.Other liabilities consist of the following (dollars in thousands) at: Rent received in advance $ $ Security deposits Value of in-place below-market leases, net $ $ 3.Investments in Real Estate We acquire the land, buildings and improvements that are necessary for the successful operations of retail and other commercial enterprises. A.During the first three months of 2011, Realty Income invested $150.7 million in 26 new properties, and properties under development, with an initial weighted average contractual lease rate of 7.9%. These 26 new properties, and properties under development, are located in 15 states, contain over 1.3 million leasable square feet and are 100% leased with an average lease term of 16.6 years. The initial weighted average contractual lease rate is computed by dividing the estimated aggregate base rent for the first year of each lease by the estimated total cost of the properties. In accordance with generally accepted accounting principles, or GAAP, acquisition transaction costs of $371,000 were recorded to "general and administrative" expense on our consolidated statement of income, for the three months ended March 31, 2011. In March 2011, we announced the signing of definitive purchase agreements for the acquisition of approximately $544 million of 33 single-tenant retail, distribution, office and manufacturing properties.Included in the $150.7 million invested, during the first three months of 2011, is $130.1 million invested in 13 of the 33 properties.In aggregate, the total properties to be acquired in connection with this previously announced transaction will be located in 17 different states and consist of approximately 3.8 million square feet of leasable space. The majority of the lease revenue from these single-tenant properties will be generated from investment grade tenants, or their operating subsidiaries, in 11 different industries. The average remaining lease term of these properties will be over 11 years and all of the properties have in-place leases. In comparison, during the first three months of 2010, Realty Income invested $27.7million in eight new properties with an initial weighted average contractual lease rate of 9.0%. These eight properties are located in six states, contain over 104,000 leasable square feet, and are 100% leased with an average lease term of 18.2 years. In accordance with GAAP, acquisition transaction costs of $48,000 were recorded to "general and administrative" expense on our consolidated statement of income, for the three months ended March 31, 2010. 7 Table of contents During the first three months of 2011, we capitalized costs of $943,000 on existing properties in our portfolio, consisting of $269,000 for re-leasing costs and $674,000 for building and tenant improvements. In comparison, during the first three months of 2010, we capitalized costs of $935,000 on existing properties in our portfolio, consisting of $292,000 for re-leasing costs and $643,000 for building and tenant improvements. B.During the first three months of 2011 and 2010, Crest did not invest in any new properties.Crest’s property inventory, which is classified as held for investment, consisted of three properties with a net book value of $2.9 million at March 31, 2011 and $3.0 million at December 31, 2010. C.Of the $150.7 million invested by Realty Income in the first three months of 2011, approximately $130.1 million was used to acquire 13 properties with existing leases. Associated with these 13 properties, we recorded $21.8 million as the intangible value of the in-place leases, $11.1 million as the intangible value of above-market leases and $833,000 as the intangible value of below-market leases. The value of the in-place and above-market leases are recorded to "other assets" on our consolidated balance sheet, as of March 31, 2011, and the value of the below-market leases are recorded to "other liabilities" on our consolidated balance sheet, as of March 31, 2011. All of these amounts are amortized over the life of the respective leases. 4.Credit Facility In December 2010, we entered into a $425 million revolving, unsecured credit facility that replaced our previous $355 million acquisition credit facility that was scheduled to expire in May 2011. The initial term of the credit facility expires in March 2014 and includes two, one-year extension options. Under the new credit facility, our investment grade credit ratings provide for financing at the London Interbank Offered Rate, commonly referred to as LIBOR, plus 185 basis points with a facility commitment fee of 35 basis points, for all-in drawn pricing of 220 basis points over LIBOR. The borrowing rate is not subject to an interest rate floor. We also have other interest rate options available to us. Our credit facility is unsecured and, accordingly, we have not pledged any assets as collateral for this obligation. As a result of entering into our current credit facility, we incurred credit facility origination costs of $4.2million that were classified as part of "other assets" on our consolidated balance sheet at December 31, 2010.At March 31, 2011, the balance of these credit facility origination costs was $3.8 million, which is being amortized over the remaining term of the credit facility.The remaining credit facility origination costs that were incurred as a result of entering into our previous $355 million credit facility, which were $417,000 at March 31, 2011, are included in "other assets" and are being amortized over the remaining term of our current $425 million credit facility. The average borrowing rate on our credit facility during the first three months of 2011 was 2.1% and, during the first three months of 2010, was 1.2%. Our borrowing rate at March 31, 2011 was 2.1%, and at March 31, 2010 was 1.2%. Our current and prior credit facilities are subject to various leverage and interest coverage ratio limitations. We are and have been in compliance with these covenants. 5.Notes Payable Our senior unsecured note obligations consist of the following at March 31, 2011 and December 31, 2010, sorted by maturity date (dollars in millions): 5.375% notes, issued in March 2003 and due in March 2013 $ 5.5% notes, issued in November 2003 and due in November 2015 5.95% notes, issued in September 2006 and due in September 2016 5.375% notes, issued in September 2005 and due in September 2017 6.75% notes, issued in September 2007 and due in August 2019 5.75% notes, issued in June 2010 and due in January 2021 5.875% bonds, issued in March 2005 and due in March 2035 $ 8 Table of contents 6.Issuance of Common Stock In March 2011, we issued 8,625,000 shares of common stock at a price of $34.81 per share. After offering costs of $14.7 million, the net proceeds of approximately $285.5 million have been and will be used to fund a substantial portion of the previously announced property acquisitions aggregating approximately $544 million, which are expected to close during the next four to six months. The remaining net proceeds, if any, will be used for general corporate purposes and working capital. 7.Fair Value of Financial Assets and Liabilities Fair value is defined as the price that would be received from the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure for assets and liabilities measured at fair value requires allocation to a three-level valuation hierarchy. This valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. Categorization within this hierarchy is based upon the lowest level of input that is significant to the fair value measurement. We believe that the carrying values reflected in our consolidated balance sheets reasonably approximate the fair values for cash and cash equivalents, accounts receivable, and all liabilities, due to their short-term nature, except for our notes receivable issued in connection with property sales and our notes payable, which are disclosed below (dollars in millions): Carrying value per Estimated At March 31, 2011 balance sheet fair value Notes receivable issued in connection with Crest property sales $ $ Notes payable $ $ Carrying value per Estimated At December 31, 2010 balance sheet fair value Notes receivable issued in connection with Crest property sales $ $ Notes payable $ $ The estimated fair value of our notes receivable, issued in connection with property sales, has been calculated by discounting the future cash flows using an interest rate based upon the current 5-year or 7-year Treasury yield curve, plus an applicable credit-adjusted spread. The notes receivable were issued in connection with the sale of three Crest properties. Payments to us on these notes receivable are current and no allowance for doubtful accounts has been recorded for them. The estimated fair value of our notes payable is based upon indicative market prices and recent trading activity of our notes payable. 8.Gain on Sales of Investment Properties During the first three months of 2011, we sold three investment properties for $1.1 million, which resulted in a gain of $129,000. In comparison, during the first three months of 2010, we sold three investment properties for $1.8 million, which resulted in a gain of $703,000. The results of operations for these properties have been reclassified as discontinued operations. During the first three months of 2011 and 2010, Crest did not sell any properties. 9 Table of contents 9. Discontinued Operations We review long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. An impairment is recorded if estimated future operating cash flows (undiscounted and without interest charges) plus estimated disposition proceeds (undiscounted) are less than the current book value of the property. Key factors that we use in this analysis include: projected rental rates, capital expenditures and property sales capitalization rates. Additionally, a property classified as held for sale is carried at the lower of carrying cost or estimated fair value, less estimated cost to sell. For the first three months of 2011, Realty Income recorded a provision for impairment of $36,000 on one property, which was sold in March 2011. For the first three months of 2010, Realty Income recorded a provision for impairment of $34,000 on one property, which was sold in the second quarter of 2010.For the first three months of 2011 and 2010, no provisions for impairment were recorded by Crest. Operations from nine investment properties were classified as held for sale at March 31, 2011, plus properties sold in 2011 and 2010, are reported as discontinued operations. Their respective results of operations have been reclassified as "income from discontinued operations, real estate held for investment" on our consolidated statements of income. We do not depreciate properties that are classified as held for sale. No debt was assumed by buyers of our investment properties, or repaid as a result of our investment property sales, and we do not allocate interest expense to discontinued operations related to real estate held for investment. We allocate interest expense related to borrowings specifically attributable to Crest’s properties. The interest expense amounts allocated to the Crest properties held for sale are included in "income from discontinued operations, real estate acquired for resale by Crest" on our consolidated statements of income. The following is a summary of Crest’s "income from discontinued operations, real estate acquired for resale by Crest" on our consolidated statements of income (dollars in thousands): Three months ended March 31, Crest's income from discontinued operations, real estate acquired for resale Interest revenue $ $ Interest expense ) ) General and administrative expense ) ) Property expenses (3
